DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on November 6, 2019.  Claims 1-16 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean Patent Application No. KR10-20190055461, filed on May 13, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 6, 2019 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 3, 5, 6, 8 and 9-15 are objected to because of the following informalities.



Claim 3 recites “corresponding to the speed of the preceding vehicle in the controller”, which is grammatically awkward resulting in the claim being unclear. 

Claims 5, 6, 8 and 10-15 are objected to for failing to place a space between a comma at the end of the claim heading and the body of the claim.

Claims 11 and 12 are objected to for failing to place a space between “wherein” and “in” in line 1 of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claims 1-16 recite the limitation, in certain instances multiple times, "the vehicle".  There is insufficient antecedent basis for this limitation in the claims.  It is noted that in certain circumstances “the hybrid vehicle” is correctly used.  

Claims 1, 3 and 16 recite the limitation "the speed".  There is insufficient antecedent basis for this limitation in the claims.

Claims 1 and 16 recite the limitation "the information input".  There is insufficient antecedent basis for this limitation in the claims.

Claims 1 and 16 recite the limitation "the on state".  There is insufficient antecedent basis for this limitation in the claims.

Claims 1, 4, 5, 7, 8, 11, 13-16 recite the limitations "the acceleration (pulse phase) and deceleration (glide phase)" or "the acceleration and deceleration".  There is insufficient antecedent basis for these limitations in the claims.

Claims 2, 3, 6 and 9 recite the limitation "the vehicle speed changed".  There is insufficient antecedent basis for this limitation in the claims.

Claims 3 and 9 recite the limitation "the amount".  There is insufficient antecedent basis for this limitation in the claims.

Claim 5 recites the limitation "the case".  There is insufficient antecedent basis for this limitation in the claim.

Claims 5 and 15 recite the limitation "the setting value".  There is insufficient antecedent basis for this limitation in the claims.

The term “gradually” in claims 5 and 15 is a relative term which renders the claims indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 7 and 8 recite the limitation "the gradient condition".  There is insufficient antecedent basis for this limitation in the claims.

Claims 8 and 11 recite the limitation "the power".  There is insufficient antecedent basis for this limitation in the claims.

Claims 8 and 12 recite the limitation "the deceleration of the vehicle".  There is insufficient antecedent basis for this limitation in the claims.

Claim 11 recites the limitation "the combined power".  There is insufficient antecedent basis for this limitation in the claim.

The term “optimum” in claim 11 is a relative term which renders the claim indefinite. The term “optimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 13 and 14 recite the limitation "the range".  There is insufficient antecedent basis for this limitation in the claims.

Claims 13 and 14 recite the limitation "the upper limit value" and “the lower limit value”.  There is insufficient antecedent basis for these limitations in the claims.

Claim 15 recites the acronym “SOS”, without providing a definition thereof within the claim or a claim in which claim 15 depends upon.  

The Office further notes that the deficiencies of one claim extends to any dependent claim thereof due to their reliance and incorporation of claim language.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 4-6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because claim 1, in which claims 4-6 depend upon, require that a speed of a preceding is estimated, while in contrast, claims 4-6 recite that there is no preceding vehicle, which broadens/changes the scope of claim 1 (e.g. fails to further limit the claim).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0371986, to Hrovat et al. (hereinafter Hrovat).

As per claim 1, and similarly with respect to claim 16, Hrovat discloses a cruise control method for a hybrid vehicle (e.g. see paragraphs 0003 and 0019, wherein a cruise control system for a hybrid vehicle is provided), comprising: sensing, by a controller, whether a Pulse and Glide (PnG) mode has been operated after a setting vehicle speed has been set by a driver and a cruise mode has been turned on in the hybrid vehicle using an engine and a motor as the driving source of the vehicle (e.g. see Fig. 6, wherein the hybrid vehicle includes a method of determining if cruise control is on (e.g. step 640) and whether a pulse and glide system is on (e.g. step 650)); estimating, by the controller, the speed of a preceding vehicle that is present in front of the vehicle from the information input from a preceding vehicle detecting unit in the on state of the PnG mode (e.g. see paragraph 0048, wherein the hybrid vehicle includes a PG strategy submodule 550 configured to control the cruise control system to maintain a distance to a preceding vehicle or follow a target velocity value meaning that a sensor is provided for determining distance to, and velocity of, a preceding vehicle); determining, by the controller, an upper limit target vehicle speed and a lower limit target vehicle speed from the estimated speed of the preceding vehicle (e.g. see Fig. 3, which illustrates upper and lower target vehicle speeds which would be used in conjunction with the speed of a preceding vehicle to maintain a distance to the preceding vehicle (e.g. see paragraph 0050)); and operating, by the controller, the driving source of the vehicle to alternately repeat the acceleration (pulse phase) and deceleration (glide phase) of the vehicle between the determined upper limit target vehicle speed and lower limit target vehicle speed (e.g. see paragraph 0050, wherein the hybrid vehicle includes a PG 

As per claim 2, and similarly with respect to claim 6, Hrovat discloses the features of claims 1 and 4, respectively, and further discloses wherein the upper limit target vehicle speed is determined by a value obtained by adding a predetermined amount of the vehicle speed changed to the estimated speed of the preceding vehicle, and the lower limit target vehicle speed is determined by a value obtained by subtracting the predetermined amount of the vehicle speed changed from the estimated speed of the preceding vehicle (e.g. the Office notes that a max and min speed is used based upon an average speed to maintain following distance to a preceding vehicle).

As per claim 3, Hrovat discloses the features of claim 2, and further discloses wherein the amount of the vehicle speed changed is determined by a value corresponding to the speed of the preceding vehicle in the controller (e.g. see Fig. 5 and paragraph 0052, wherein the PG speed target is based upon a selected following distance target).

As per claim 4, Hrovat discloses the features of claim 1, and further discloses wherein when there is no preceding vehicle in front of the vehicle, the controller is configured to determine the upper limit target vehicle speed and the lower limit target vehicle speed from the setting vehicle speed set by the driver, and operate the driving source of the vehicle to alternately repeat the acceleration and deceleration of the vehicle between the upper limit target vehicle speed and the lower limit target vehicle speed determined from the setting vehicle speed (e.g. see paragraph 0051, wherein the cruise control is set to maintain a following distance or to maintain a PG speed target 520 (i.e. without the presence of a preceding vehicle)).

As per claim 9, Hrovat discloses the features of claim 6, and further discloses wherein the amount of the vehicle speed changed is determined by a value corresponding to the setting vehicle speed in the controller (e.g. see Fig. 3).

As per claim 10, Hrovat discloses the features of claim 1, and further discloses wherein when the cruise mode has been turned on and then the PnG mode is turned off, operating, by the controller, the driving source of the vehicle to operate the vehicle at a constant speed at the setting vehicle speed set by the driver (e.g. see Fig. 6, wherein the cruise control and PG mode is either on or off, the Office further notes that cruise control operates at a fixed speed).

As per claim 11, Hrovat discloses the features of claim 1, and further discloses wherein in the operation of the driving source of the vehicle, at the acceleration of the vehicle, the controller is configured to operate the vehicle by the power of the motor or the combined power of the motor and the engine (e.g. the Office notes that Hrovat discloses a hybrid vehicle), and operate the engine with an optimum operating point on an engine optimal operating line (OOL) when the vehicle travels by the combined power (e.g. the Office notes that all vehicles, including hybrid vehicles, are designed to run at optimum levels).

As per claim 12, Hrovat discloses the features of claim 1, and further discloses wherein in the operation of the driving source of the vehicle, at the deceleration of the vehicle, opening, by the controller, an engine clutch disposed between the engine and the motor and recovering energy by the motor in a transmission in gear state (e.g. the Office notes that in a glide state, when the engine is off, a clutch would be utilized to minimize drag from the engine).

As per claim 13, Hrovat discloses the features of claim 1, and further discloses further comprising: determining, by the controller, whether a battery state of charge (SOC) has been within the range between a predetermined upper limit value and a predetermined lower limit value, and operating, by the controller, the driving source of the vehicle to alternately repeat the acceleration and deceleration of the vehicle, when the battery SOC is within the range between the upper limit value and the lower limit value (e.g. the Office notes hybrid vehicle monitor battery charge levels that would be between a fully charged level and a level where battery energy is no longer available or useable; the Office further notes that pulse and glide feature of Hrovat would be operated within this range).

As per claim 14, Hrovat discloses the features of claim 1, and further discloses further comprising: operating, by the controller, the driving source of the vehicle to operate the vehicle at a constant speed at the setting vehicle speed set by the driver, when the PnG mode is turned off by the driver (e.g. see Fig. 6, wherein the cruise control and PG mode is either on or off, the Office further notes that cruise control operates at a fixed speed as set by a driver), or a battery state of charge (SOC) is out of the range between the upper limit value and the lower limit value, while operating the driving source of the vehicle to alternately repeat the acceleration and deceleration of the vehicle.

Allowable Subject Matter
Claims 5 and 15 would be allowable if amended to overcome the rejections and objections herein.  The feature of changing between a pulse and glide mode and a constant speed mode based upon a state of charge of a battery, when considered in view of other claimed features, are novel and non-obvious in view of the prior art of record.

Claims 7 and 8 would be allowable if amended to overcome the rejections and objections herein.  The feature of changing between a pulse and glide mode and a constant speed mode based upon a vehicle load and road gradient, when considered in view of other claimed features, are novel and non-obvious in view of the prior art of record.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication No. 2014/0195116, PCT Patent Publication Nos. WO2017221233 and WO2017199560, and German Patent Publication No. DE102013114954, which relate to pulse and glide systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669